DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "similar ultrasound properties to biological tissue" in claim 3, line 2, and "similar ultrasound properties to water" in claim 12, line 2, are relative terms which renders the claim indefinite.  The term "similar" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended that these claim limitation be removed or that it be amended to more specifically define what the applicant believes would render a material to be similar in its properties to biological tissue or water.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 4-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (PGPub US 2013/0023734 A1) in view of Zikorus et al. (Patent No. US 6,231,507 B1).
Regarding claim 1, Okamura discloses a vascular compression device (42 in Fig. 6), the vascular compression device (42) comprising: a substantially rigid frame (71, 74, and 75), the frame (71, 74, and 75) comprising an outer surface (75 and outer part of 71) and an inner surface (inner part of 71), a flexible sheet (73a) coupled to the frame (73a is coupled to 71), a chamber (73) at least partially defined by the inner surface of the frame (inner part of 71) and the flexible sheet (73a) (inside of 71 and 73a defines the chamber’s location and shape as it is fixed in place by 73a against the inside of 72).
	However, Okamura fails to disclose a coupling medium disposed on the outer surface of the frame.
	In the same field of endeavor of inflatable pressure tourniquets (abstract), Zikorus et al. teaches a coupling medium disposed on the outer surface of the frame (10 in Fig. 1) (Column 5, 2nd paragraph).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Okamura disclosure to incorporate the teachings of Zikorus et al. and include a coupling medium disposed on the outer surface of the frame. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate ultrasound transmission by preventing air gaps from forming (Column 5, 2nd paragraph).
With respect to claim 2, Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. Okamura further discloses wherein the chamber (73 in Fig. 6) is configured to be inflated with a liquid (PP [0048]: “The balloon 72 and the auxiliary balloon 73 are made of any flexible material, so that they expand upon injection of a fluid”).
With respect to claim 4, Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. Okamura further discloses two layers (71/74/75 and 73 in Fig. 6) of a vascular compression device (42 in Fig. 6). Since there is no special definition for “layer” in the present disclosure, it can be defined as “one thickness, course, or fold laid or lying over or under another” (Merriam-Webster). The frame layer (71, 74, and 75) can be considered in this instance to be a single layer because they comprise a single thickness, with the chamber (73) being another layer.
	However, since the device of Okamura is not contemplated for use with an ultrasound probe, Okamura fails to disclose wherein an ultrasound wave passes through two layers or less of the vascular compression device including at least the chamber.
	In the same field of endeavor of inflatable pressure tourniquets (abstract), Zikorus et al. teaches an inflatable tourniquet cuff (10 in Fig. 3) for use with an ultrasound probe (30).
	It would have been prima facie for one of ordinary skill in the art before the effective filing date to have modified the Okamura disclosure to incorporate the teachings of Zikorus et al. to include an ultrasound probe for passing ultrasound waves through two layers or less of the vascular compression device of Okamura, including at least the chamber. One of ordinary skill in the art would have been motivated to perform this modification in order to ascertain the condition of the vein by measuring parameters such as vein diameter and blood flow (Column 5, 2nd paragraph).
With respect to claim 5, Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. Okamura further discloses wherein along a portion of the vascular compression device (42 in Fig. 6) the chamber (73) has an upper surface (upper part of 73 in contact with 71) and a lower surface (lower part of 73).
	However, since the device of Okamura is not contemplated for use with an ultrasound probe, Okamura fails to disclose wherein an ultrasound probe is engageable with the upper surface of the chamber and some of the ultrasound waves from the ultrasound probe pass through the chamber and the coupling medium.
	In the same field of endeavor of inflatable pressure tourniquets (abstract), Zikorus et al. teaches an inflatable tourniquet cuff (10 in Fig. 3) for use with an ultrasound probe (30) wherein the ultrasound probe (30) is engageable with the upper surface of the tourniquet cuff (30). Zikorus et al. also teaches a coupling medium disposed on the outer surface of the frame (10 in Fig. 1) (Column 5, 2nd paragraph).
	It would have been prima facie for one of ordinary skill in the art before the effective filing date to have modified the Okamura disclosure to incorporate the teachings of Zikorus et al. to include wherein an ultrasound probe is engageable with the upper surface of the chamber and some of the ultrasound waves from the ultrasound probe pass through the chamber and the coupling medium. One of ordinary skill in the art would have been motivated to perform this modification in order to accurately ascertain the condition of the vein by measuring parameters such as vein diameter and blood flow and to facilitate said ultrasound transmission by preventing air gaps from forming (Column 5, 2nd paragraph).
Regarding claim 6, Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above.
	However, Okamura fails to disclose wherein the frame further comprises a window wherein the window is thinner than the frame.
	In the same field of endeavor of inflatable pressure tourniquets (abstract), Zikorus et al. teaches an inflatable tourniquet cuff (10 in Fig. 1) comprising a window (16) wherein the window is thinner than the frame (Fig. 2a).
	It would have been prima facie for one of ordinary skill in the art before the effective filing date to have modified the Okamura disclosure to incorporate the teachings of Zikorus et al. to include wherein the frame further comprises a window wherein the window is thinner than the frame. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate ultrasound imaging (Column 4, lines 52-67).
With respect to claim 7, Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. However, Okamura fails to disclose a coupling medium wherein the coupling medium is an acoustic ultrasound gel.
	In the same field of endeavor of inflatable pressure tourniquets (abstract), Zikorus et al. teaches an inflatable tourniquet cuff (10 in Fig. 1) with a coupling medium disposed on the outer surface of the frame (10), wherein the coupling medium is an acoustic ultrasound gel (Column 5, 2nd paragraph).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Okamura disclosure to incorporate the teachings of Zikorus et al. and include a coupling medium wherein the coupling medium is an acoustic ultrasound gel. One of ordinary skill in the art would have been motivated to perform this modification to facilitate ultrasound transmission by preventing air gaps from forming (Column 5, 2nd paragraph). 
Regarding claim 10, Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. Okamura further discloses a second flexible sheet (72a in Fig. 6) coupled to the outer surface of the frame (coupled to outer 71 and 75 via inner 71, direct coupling is not required by this claim language); and a second chamber (72) at least partially defined by the outer surface of the frame (defined in shape/placement by 72a and 71) and the second flexible sheet (72a), and wherein the second chamber (72) is configured to be inflated with a liquid (PP [0048]: "The balloon 72 and the auxiliary balloon 73 are made of any flexible material, so that they expand upon injection of a fluid (liquid or gas such as air) therein").
Regarding claim 11, Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. Okamura further discloses an aperture disposed in the frame (76 in Fig. 6 is disposed radially within the frame) that enables communication between the chamber (73) and the second chamber (72) (PP [0048]: "The communicating member 76 permits the fluid, which has been injected into the balloon 72, to partly flow into the auxiliary balloon 73, so that the auxiliary balloon 73 expands as the balloon 72 expands. In this way it is possible to expand both of them by a single operation, which leads to efficient operation").
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (PGPub US 2013/0023734 A1) in view of Zikorus et al. (Patent No. US 6,231,507 B1) as applied to claims 1-2, 4-7, and 10-11 above, and further in view of Fortson et al. (PGPub US 2015,0327871 A1).
With respect to claim 13, Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. However, both Okamura and Zikorus et al. fail to disclose or teach that the chamber is configured to be inflated with a liquid wherein the liquid is a liquid with ultrasound properties similar to biological tissue.
	Fortson et al. teaches, in the same field of endeavor of inflatable tourniquets (abstract), a liquid inflation fluid wherein the liquid is water or saline (PP [0024]: “In an embodiment, a liquid inflation fluid (e.g., water, saline, etc.) is employed”). Furthermore, since the present disclosure offers no special definitions for what constitutes a material having “similar” ultrasound properties to biological tissue, water is considered to be sufficiently similar in this case.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Okamura and Zikorus et al. combination to incorporate the teachings of Fortson et al. and include wherein the liquid is a liquid with ultrasound properties similar to biological tissues. One of ordinary skill in the art would have been motivated to perform this modification because it is known in the art and would have yielded predictable results.
Regarding claim 13, Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. However, both Okamura and Zikorus et al. fail to disclose or teach that the vascular compression device further comprises indicia on the frame wherein the indicia are designed to facilitate identification of an arteriotomy site relative to a puncture site in a patient’s skin.
	Fortson et al. teaches, in the same field of endeavor of inflatable tourniquets (abstract), a vascular compression device (100 in Fig. 1) comprising indicia (116) on the frame (102), wherein the indicia (116) are designed to facilitate identification of an arteriotomy site relative to a puncture site in a patient’s skin (PP [0024]: "Inflatable balloon structure 104 may be attached to cuff 102, where balloon 104, and particularly indicia 116 is positioned over the radial access puncture site 106")
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Okamura and Zikorus et al. combination to incorporate the teachings of Fortson et al. and include that the vascular compression device further comprises indicia on the frame wherein the indicia are designed to facilitate identification of an arteriotomy site relative to a puncture site in a patient’s skin. One of ordinary skill in the art would have been motivated to perform this modification in order to ensure correct positioning of the inflatable chambers (PP [0024]: “Correct positioning of balloon 104 over site 106 may be aided by the presence of targeting indicia 116 on balloon 104 (e.g., indicia 116a) and/or rigid or semi-rigid member 114 (e.g., indicia 116b)”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura (PGPub US 2013/0023734 A1) in view of Zikorus et al. (Patent No. US 6,231,507 B1) as applied to claims 1-2, 4-7, and 10-11 above, and further in view of Smith (PGPub US 2003/0149359 A1).
	Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. However, both Okamura and Zikorus et al. fail to disclose or teach wherein the coupling medium is a hydrophilic coating.
	Smith teaches, in the related field of couplants for ultrasound imaging (abstract), hydrophilic membranes as coupling media (PP [0023]: “When such adhesive hydrogel films are adhered to hydrophilic membranes such as the probe covers above described, flexible, self-coupling ultrasound couplants are created such that when used for medical ultrasound imaging, by adherence to the probe face, transmits or "couples" the ultrasound acoustic energy between the transducer and the body”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Okamura and Zikorus et al. combination to incorporate the teachings of Smith and include wherein the coupling medium is a hydrophilic coating. One of ordinary skill in the art would have been motivated to perform this modification because it is a solution that is well known in the art, and because it is a simple substitution that would have yielded predictable results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura (PGPub US 2013/0023734 A1) in view of Zikorus et al. (Patent No. US 6,231,507 B1) as applied to claims 1-2, 4-7, and 10-11 above, and further in view of Cohen et al. (PGPub US 2013/0237866 A1).
	Okamura and Zikorus et al. render all of the preceding limitations obvious, as shown above. However, both Okamura and Zikorus et al. fail to disclose or teach wherein the frame is a low durometer rubber with similar ultrasound properties to water.
	Cohen et al. teaches, in the analogous field of hemostatic pressure cuffs (abstract), a band (132 in Fig. 5B) in the form of a continuous elastic loop, such as a rubber band (PP [0032]). Its flexibility indicates that it is a “low durometer” rubber, since there are no special definitions provided in the present disclosure to indicate the requirements to be considered “low durometer”. Furthermore, since there is no special definition for “similar ultrasound properties to water”, this phrase being a relative term, this claim language is interpreted broadly to encompass the rubber taught by the Cohen et al. reference.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Okamura and Zikorus et al. combination to incorporate the teachings of Cohen et al. and include wherein the frame is a low durometer rubber with similar ultrasound properties to water. One of ordinary skill in the art would have been motivated to perform this modification because it is a solution that is well known in the art, and because it is a simple substitution that would have yielded predictable results.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (PGPub US 2013/0023734 A1) in view of Fortson et al. (PGPub US 2015/0327871 A1).
Regarding claim 14, Okamura discloses a vascular compression device (42 in Fig. 6), the vascular compression device (42) comprising: a substantially rigid frame (71), the frame comprising an outer surface (exterior of 71) and an inner surface (interior of 71), a flexible sheet (73a) that is coupled to the frame (73a couples 73 to 71), an inflatable chamber (73) that is at least partially defined by the inner surface of the frame (71) and the flexible sheet (73a) (the shape and placement of 73 is defined by 71 and 73a), wherein the inflatable chamber is configured to be inflated with a fluid (PP [0048]: "The balloon 72 and the auxiliary balloon 73 are made of any flexible material, so that they expand upon injection of a fluid").
	However, Okamura does not specifically disclose wherein the inflatable chamber is configured to be inflated with water.
	Fortson et al. teaches, in the same field of endeavor, a vascular compression device (100 in Fig. 1) with an inflatable chamber (104) configured to be inflated with water (PP [0025]: "In an embodiment, a liquid inflation fluid (e.g., water, saline, etc.) is employed”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Okamura and Zikorus et al. combination to incorporate the teachings of Fortson et al. and include wherein the inflatable chamber is configured to be inflated with water. One of ordinary skill in the art would have been motivated to perform this modification because it is a solution that is well known in the art, and because it is a simple substitution that would have yielded predictable results.
Regarding claim 18, Okamura and Fortson et al. teach all of the preceding claim limitations, as shown above. Okamura further discloses a second flexible sheet (72a) coupled to the outer surface of the frame (coupled to outer 71 via inner 71); and a second inflatable chamber (72) that is at least partially defined by the outer surface of the frame (71) and the second flexible sheet (72a); and an aperture disposed in the frame (76 disposed radially within 71) that enables communication between the chamber and the second chamber (PP [0048]: "The communicating member 76 permits the fluid, which has been injected into the balloon 72, to partly flow into the auxiliary balloon 73, so that the auxiliary balloon 73 expands as the balloon 72 expands. In this way it is possible to expand both of them by a single operation, which leads to efficient operation").
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (PGPub US 2013/0023734 A1) in view of Fortson et al. (PGPub US 2015/0327871 A1) as applied to claims 14 and 18 above, and further in view of Zikorus et al. (Patent No. US 6,231,507 B1).
Regarding claim 15, Okamura and Fortson et al. teach all of the preceding claim limitations, as shown above. Okamura further discloses a structure wherein an ultrasound wave would be capable of passing through two layers or less of the vascular compression device, including at least the chamber. Since “layer” is not defined in the specification, the definition “one thickness, course, or fold laid or lying over or under another” (Merriam-Webster) is used. The frame layer (71, 74, and 75) can be considered in this instance to be a single layer because they comprise a single thickness, with the chamber (73) being another layer.
	However, since the device of Okamura is not contemplated for use with an ultrasound probe, Okamura fails to disclose wherein an ultrasound wave passes through two layers or less of the vascular compression device including at least the chamber.
	In the same field of endeavor of inflatable pressure tourniquets (abstract), Zikorus et al. teaches an inflatable tourniquet cuff (10 in Fig. 3) for use with an ultrasound probe (30).
	It would have been prima facie for one of ordinary skill in the art before the effective filing date to have modified the Okamura disclosure to incorporate the teachings of Zikorus et al. to include an ultrasound probe for passing ultrasound waves through two layers or less of the vascular compression device of Okamura, including at least the chamber. One of ordinary skill in the art would have been motivated to perform this modification in order to ascertain the condition of the vein by measuring parameters such as vein diameter and blood flow (Column 5, 2nd paragraph).
Regarding claim 17, Okamura and Fortson et al. teach all of the preceding claim limitations, as shown above. However, Okamura and Fortson et al. fail to disclose or teach wherein the frame further comprises a window wherein the window is thinner than the frame.
	In the same field of endeavor of inflatable pressure tourniquets (abstract), Zikorus et al. teaches an inflatable tourniquet cuff (10 in Fig. 1) comprising a window (16) wherein the window is thinner than the frame (Fig. 2a).
	It would have been prima facie for one of ordinary skill in the art before the effective filing date to have modified the Okamura disclosure to incorporate the teachings of Zikorus et al. to include wherein the frame further comprises a window wherein the window is thinner than the frame. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate ultrasound imaging (Column 4, lines 52-67).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious at the effective filing date of the invention: the features of a chamber having an upper surface and a lower surface and an ultrasound probe that is engageable with the upper surface of the chamber wherein some of the ultrasound waves from the ultrasound probe only pass through the inflatable chamber, in combination with the other elements recited in the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhadkevich (PGPub US 2014/0236221 A1) teaches an expandable device (26 in Figs. 3A-B) for restricting blood flow to prevent stroke (PP [0040]) with two chambers (41 and 42) connected via an aperture (54). The structure of this device and its contemplation for use alongside an ultrasound monitoring system (PP [0067]) renders this reference pertinent to the applicant’s disclosure.
Ukawa (PGPub US 2013/0165787 A1) teaches an inflatable tourniquet cuff (abstract) with a balloon portion (7 in Fig. 6), a frame (2), and an ultrasonic transmissive film (21) covering the balloon portion (7). This reference lacks the two chambers of the present disclosure but the placement of the balloon portion (7) renders it pertinent to the applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771